


EXHIBIT 10.57

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [***].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

COMMON TERMS AGREEMENT

 

F. Hoffmann-La Roche Ltd.


and


Affymetrix, Inc.

 

dated

 

January 29, 2003

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

I.

Glossary.

 

II.

Confidentiality

 

III.

Management of Relationship

 

IV.

Dispute Resolution

 

V.

Ownership of Diagnostic Products and Instruments

 

VI.

General

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

COMMON TERMS AGREEMENT

January 29, 2003

This COMMON TERMS AGREEMENT (the “Agreement”) is effective as of the date first
written above (“Effective Date”) between Affymetrix, Inc., a Delaware
corporation (“Affymetrix”), and F. Hoffmann-La Roche Ltd. ( “Roche”).

WHEREAS, Affymetrix and Roche intend to collaborate in the development and
commercialization of diagnostic products in connection with and in the field of
DNA chip technology;

WHEREAS, Affymetrix and Roche will enter into the Collaboration Agreements (as
defined below) to govern and formalize such collaboration and commercialization;

WHEREAS, Affymetrix and Roche believe that it is in their best interests to
enter into this agreement to serve as a single umbrella agreement stipulating
certain common terms applicable to each of the Collaboration Agreements;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, Affymetrix and Roche agree as follows:

The terms hereof shall govern each and all of the Collaboration Agreements. 
However, if any Collaboration Agreement contains terms contrary to or that
directly conflict with the terms of this Agreement, the terms of such
Collaboration Agreement shall govern for that particular document (in lieu of
the terms of this Agreement).  Furthermore, provisions in the Collaboration
Agreements may expand or supplement any provision of this Agreement for that
particular document.

I.              Glossary.

 

(a)   “Affiliate” means (i) an organization, that directly or indirectly
controls a Party; (ii) an organization, which is directly or indirectly
controlled by a Party; (iii) an organization which is controlled, directly or
indirectly, by the ultimate parent company of a Party or (iv) in any country
where the local law does not permit foreign equity participation of at least
fifty percent (50%), then “Affiliate” includes any organization in which such
Party owns or controls or is owned or controlled by, directly or indirectly, the
maximum percentage of outstanding or voting rights permitted by local law.  For
these purposes, “control” shall mean the ownership of 50% or more of the voting
stock of such organization or otherwise having the power to govern the financial
and the operating policies or to appoint the management of such organization. 
Each Party to this Agreement shall be liable to the other Party to this
Agreement for breach hereof by any of such Party’s Affiliates, and any such
breach shall be deemed a breach by such Party.  Notwithstanding the foregoing,
the term “Affiliate” shall not include, with respect to Affymetrix, Perlegen
Sciences, Inc. (“Perlegen”), or with respect to Roche, Genentech, Inc.
(“Genentech”) or Chugai Pharmaceutical Co., Ltd. (“Chugai”), unless and until
such corporation becomes a direct or indirect wholly-owned subsidiary of
Affymetrix (in the case of Perlegen) or Roche (in the case of Genentech or
Chugai).

 

--------------------------------------------------------------------------------


 

(b)   “Array” shall mean a microarray incorporating or embodying Intellectual
Property of Affymetrix.

(c)   “Affymetrix” shall have the meaning set forth in the preamble to this
Agreement.

(d)   “Affymetrix Indemnitees” shall mean Affymetrix and its officers,
directors, employees, agents and representatives, and Affymetrix’ Affiliates and
their officers, directors, employees, agents and representatives.

(e)   “Affymetrix Instrument Agency Agreement” shall mean that certain
Affymetrix Instrument Agency Agreement, dated as of the Effective Date hereof,
between Affymetrix and Roche.

(f)    “Affymetrix Instruments” shall mean fluidics station(s), work station(s),
probe array reader(s), scanner(s), Instrument Control Software and other
non-chip products developed and manufactured by or for Affymetrix utilized to
process samples or apply samples to an Array, to read or analyze the results of
a test or kit, or to otherwise facilitate the use of Arrays.

(g)   “Affymetrix Technology” shall mean technology, excluding [***], owned by
Affymetrix relating to photolithographic arrays of nucleic acids for the
detection of nucleic acids, and [***] Affymetrix [***] the Collaboration.

(h)   “Affymetrix Territories” shall mean the territories where Affymetrix has a
direct sales force or a contracted distributor of Affymetrix Instruments, which
list may be updated from time to time by Affymetrix to add or delete “Affymetrix
Territories” without Roche’s prior consent to reflect changes in the territories
where Affymetrix has a direct sales force or a contracted distributor, provided
that Affymetrix shall provide reasonably prompt notice to Roche of the addition
or deletion of any Affymetrix Territory.

(i)    “Affymetrix Trademarks” shall mean the registered and unregistered
trademarks, service marks, trade names, icons, logos, trade dress, and other
indications owned by or licensed to Affymetrix as may be updated from time to
time by Affymetrix without Roche’s prior consent provided that Affymetrix shall
provide notice to Roche of any such update.

(j)    “ASRs” means Analyte Specific Reagents (as such term is defined in 21 CFR
864.4020).

(k)   “Authority” means a governmental authority or regulatory agency with
jurisdiction over any subject matter of the Collaboration Agreements.

(l)    “Base Markup” shall mean the product of (i) [***] multiplied by (ii) the
[***].

(m)  “Catalog Chips” shall mean non custom-designed Arrays as made generally
available to Affymetrix customers in writing from time to time.

(n)   “Chip” shall mean a photolithographic Array of nucleic acids.

(o)   “Claim” shall mean a claim or lawsuit brought against either Party.

 

2

--------------------------------------------------------------------------------


 

(p)   “Collaboration” shall mean the collaboration between Affymetrix and Roche,
as set forth in the Collaboration Agreements, to develop and commercialize
diagnostic products in connection with and in the field of DNA chip technology,
and to develop certain instrumentation and related software for use with Arrays.

(q)   “Collaboration Agreements” shall mean (i) this Agreement, (ii) the License
Agreement, (iii) the Supply Agreement, (iv) the Affymetrix Instrument Agency
Agreement, (v) the Diagnostic Product Agency Agreement, (vi) the Standstill
Agreement and (vii) the R&D Agreement.

(r)    “Collaboration IP” means all inventions, discoveries, improvements, works
of authorship, copyrightable subject matter, trade secrets, know-how and other
information or technology (other than Content), and any and all Intellectual
Property Rights therein and appurtenant thereto created after the Effective Date
in furtherance of the Collaboration, whether developed by Affymetrix or Roche
alone, jointly or with a Third Party, including Improvements to either party’s
Existing Technology (but excluding New Content).

(s)   “Collaboration Manager” shall have the meaning specified in Section III(a)
of this Agreement.

(t)    “Component Chip” shall have the meaning assigned thereto in Section
III(a) of the Supply Agreement.

(u)   “Confidential Information” shall mean any non-public information
designated or marked as confidential disclosed by either Party to the other,
either directly or indirectly, in writing, oral (and confirmed as confidential
in writing within 30 days of disclosure), visual or electronic form, technical
or non-technical or by inspection of tangible objects, including, but not
limited to, software, trade secrets, patents, patent applications, inventions
(whether patentable or not), data, know-how, algorithms, diagrams, drawings,
processes, research, product or strategic plans or collaborations or
partnerships, financial information, business models, and information relating
to corporate finance and governance.

(v)   “Content” shall mean a probe, reagent or enzyme (or a pattern consisting
of a multiple of these) with a patentable or patented established association of
genetic information including but not limited to DNA sequence information, SNPs,
haplotypes and/or gene expression information, with a human attribute,
characteristic, disease, trait, or other condition of clinical diagnostic or
prognostic relevance.

(w)  “CRO” shall mean a clinical research agency that is a commercial entity
providing clinical trial services, including but not limited to laboratory
services, to pharmaceutical and biotechnological companies for drug development
purposes.

(x)    “Cross-License Agreement” shall mean that certain Cross-License
Agreement, dated as of the Effective Date, between Affymetrix and Roche.

(y)   “Customers” shall mean (i) all laboratories (other than Physician Office
Labs and Pharma Labs) and (ii) CROs, which laboratories or CROs are purchasing
Diagnostic Products for their own use (including without limitation in such
laboratory’s or CRO’s capacity as an

 

 

3

--------------------------------------------------------------------------------


 

 

independent contractor for others, but not as a reseller of Diagnostic Products
or their components).

(z)    “Custom Array” means any Array created or to be created based on
specifications provided by Roche or a Third Party, which Array is not a Catalog
Chip.

(aa) “Damages” shall mean liabilities, claims, demands, actions, suits, losses
and damages, and all costs and expenses (including reasonable attorneys’ fees),
paid to Third Parties in connection with any such item.

(bb) “Database” shall mean a collection of Datapoints derived from an Array that
is made available for license broadly in whole or in part for use to derive
additional information.

(cc) “Datapoints” shall mean a base, single nucleotide polymorphism, Gene, or
expressed sequence tag (EST) represented on an Array and comprises all probe
pairs on the array that represent the base, single nucleotide polymorphism,
Gene, or EST.

(dd) “Designation” shall mean all Trademarks, notices and other designations.

(ee) “Development Chip” shall have the meaning assigned thereto in Section
III(a) of the Supply Agreement.

(ff)   “Development Plan” shall mean a project plan determined according to the
R&D Agreement.

(gg) “Diagnostic Instrument” shall mean instruments utilized or utilizable to
process samples for or apply samples to a Diagnostic Product, to read or analyze
the results of a Diagnostic Product, or to otherwise facilitate the use of a
Diagnostic Product, including the related instrument control software to operate
such instruments and analyze such results.

(hh) “Diagnostic Method” shall mean any of the following: (i) genotyping and
resequencing human or human pathogen DNA analysis for the quantitative and/or
qualitative detection of DNA sequences and variants, including, but not limited
to, mutations (including without limitation methylation-based mutations),
deletions, insertions and motif shifts, for any disease, (ii) measuring human
gene expression for cancer and (iii) measuring human gene expression for
Inflammation.

(ii)   “Diagnostic Product” shall mean a product, product kit, reagent or group
of reagents, data or Database, sold together or separately, utilizing one or
more Diagnostic Methods that contains the essential active reagents and
components (other than Diagnostic Instruments) necessary to measure, observe or
determine for diagnostic purposes human attributes, characteristics, diseases,
traits or other conditions of human beings, that includes (i) one or more Chips
and (ii) reagents and/or enzymes, suitable to perform a detection assay (whether
or not together with a nucleic acid amplification).  Products developed under
the P450 Collaboration Agreement do not, however, constitute Diagnostic Products
and are excluded from the scope of the Collaboration Agreements.

(jj)   “Diagnostic Product Agency Agreement” shall mean that certain Diagnostic

 

4

--------------------------------------------------------------------------------


 

Product Agency Agreement, dated as of the Effective Date hereof, between
Affymetrix and Roche.

 

(kk) “Diagnostic Software” shall mean software necessary to use Diagnostic
Products for a Diagnostic Use other than Instrument Control Software.

(ll)   “Diagnostic Use” shall mean the diagnostic use of microarrays as a
component of a Diagnostic Product for the measurement, observation or
determination of attributes, characteristics, diseases, traits or other
conditions of a human being or human pathogen for the medical management of a
human or where the results of such use are communicated directly or indirectly
to a patient or a medical professional providing care to a patient for the
purpose of treating such patient but excluding any use for which an Array is
utilized (i) at the point of care for the patient or in a physician’s office (if
such physician’s office would not constitute a Customer hereunder); or (ii) by a
consumer who purchased such microarray via retail or another direct-to-consumer
sales channel).

(mm)       “Disclosing Party” shall have the meaning set forth in Section II(a)
of this Agreement.

(nn)           “Distribution Agreement” shall mean that certain Distribution
Agreement, dated as of the Effective Date, between Affymetrix and Roche.

(oo)           “Effective Date” shall have the meaning set forth in the preamble
to this Agreement.

(pp)           “Executive Representatives” shall have the meaning set forth in
Section III(b)(i).

(qq)           “Existing Technology” means inventions (whether or not
patentable), discoveries, improvements, works of authorship, copyrightable
subject matter, designs, trade secrets, know-how and other information or
technology, and all Intellectual Property Rights therein and appurtenant
thereto, existing as of the Effective Date, excluding Content.

(rr)   “FDA” shall mean the United States Food and Drug Administration or its
successor agency.

(ss) “Fully Loaded Cost” shall mean the Party’s cost of goods sold determined on
a quarterly basis for manufacturing and supplying a particular product in
accordance with US GAAP and in a manner that is consistent with such Party’s
methods for determining its product costs as publicly reported, which includes
all costs associated with converting raw starting materials into packaged
product including, but not limited to, raw materials, direct labor, indirect
labor, warranty expenses, Third Party royalties and overhead.

(tt)   “Gene” or “gene” shall refer to a nucleic acid sequence encoding a
distinct RNA. A Gene may be represented by a partial nucleic acid sequence
representing an expressed sequence tag (“EST”). Multiple ESTs from the same Gene
are considered a single Gene. Polymorphic variants of a nucleic acid sequence
are considered a single Gene, provided that such polymorphic variants must have
at least 99% homology with the underlying Gene. If a nucleic acid sequence
encodes multiple distinct RNAs due to alternative splicing, each alternative

 

5

--------------------------------------------------------------------------------


 

internal splice variant is considered a distinct Gene.

(uu)                   “Gross Sales” as to a Diagnostic Product, Diagnostic
Instrument or Affymetrix Instruments Sold, as the case may be, means the total
amount invoiced by any person to the end-user, distributor, agent or the like,
on account of or relating to such Sale.

(vv)                   “Improvements” means: (i) for copyrightable or
copyrighted material, each and every translation (including translations into
other computer languages), modification, adaptation, derivation, enhancement,
update, correction, addition, extension, upgrade, improvement, alteration,
compilation, abridgment or other form in which an existing work may be recast,
transformed or adapted; (ii) for patentable or patented material, any
improvements, additions, developments and other enhancements or changes thereon;
and (iii) for materials, processes or other Intellectual Property which is
protected by trade secret, any new materials, processes or other Intellectual
Property relating to such existing trade secret material, including new
materials, processes or other Intellectual Property which may be protected by
copyright, patent and/or trade secret law.

(ww)               “Inflammation” shall mean any disease entity for which an
acute or chronic inflammatory response, typically characterized by neutrophil
infiltration and degranulation and abnormal levels of mediators like cytokines,
is a major cause of or driver for sustaining the disease, as commonly understood
and generally accepted.

(xx)                       “Instrument Control Software” shall mean Instrument
control software currently employed by Affymetrix in the operation of Affymetrix
Instruments, together with any improvements or extensions other than disease
specific software and any other software developed by Affymetrix for specific
applications in the control of Affymetrix Instruments.

(yy)                   “Intellectual Property Rights” or “IPR’s” shall mean all
worldwide statutory or common law rights relating to Intellectual Property.

(zz)                       “Intellectual Property” shall mean all (i) patents,
patent applications and rights to file patent applications, (ii) works of
authorship, including copyrights, (iii) trade/industrial secrets and
confidential information, (iv) other intangible property rights analogous to
those set forth above, and (v) as applicable, any applications, registrations,
reissues or extensions of any of the foregoing and any divisions, continuations
or continuation-in-part of any applications or substitutes therefor and any
foreign counterparts, now existing or hereafter acquired, but excludes any
trademark, trade name, service mark or similar rights.

(aaa)               “Joint Steering Committee” or “JSC” shall have the meaning
set forth in Section III(d) of this Agreement.

(bbb)            “Joint Research Management Committee” shall have the meaning
given to such term in Section III(c) of this Agreement.

(ccc)               “JSC Marketing Lead” shall have the meaning set forth in
Section III(d)(i) of this Agreement.

(ddd)            “License Agreement” shall mean that certain License Agreement,
dated as of the

 

6

--------------------------------------------------------------------------------


 

date hereof, between Affymetrix and Roche.

 

(eee)               "Manufacturing Lockup Point" shall mean the time after which
Roche and Affymetrix have agreed on the manufacturing process to be used to
achieve Chip specifications for use in obtaining Regulatory Approvals.

(fff)                     “Market Development Plan” shall mean for a Diagnostic
Product for any period, a written plan that Roche will develop in conjunction
with Affymetrix, for that Diagnostic Product for such period, as approved by the
Joint Research Management Committee. The Market Development Plan will set sales
and marketing strategy for that Diagnostic Product, including, without
limitation, plans for marketing materials, clinical trials and studies under the
R&D Agreement, trade show participation, advertising, marketing efforts and the
like that Affymetrix will perform and the amounts to be expended and reimbursed
by Roche, as well as a non-binding suggested pricing structure for that
Diagnostic Product and reports that the Parties will exchange related to
marketing efforts. Unless a suggested pricing structure for a period is
specifically changed in a new Market Development Plan, it will remain in effect
and be deemed part of the then applicable Market Development Plan.

(ggg)            “Markup Percentage” shall mean the percentage mark up over
[***] embedded in the [***] as set forth in the Supply Agreement as of the
Effective Date, which percentage [***] Collaboration.

(hhh)            “Net Sales” shall mean the gross amount invoiced by Roche or
Roche’s Affiliates to end-users, distributors, agents or the like, for sales of
a Diagnostic Product, less:

(i)    volume discounts, sales rebates, allowances, returns and sales taxes (to
the extent such sales taxes are invoiced separately by end users’ distributors
or agents), in all cases, other than as included in Sales Expenses; and then

(ii)   [***]% of the remaining amount after the deduction in (i) above for Sales
Expenses; and then

(iii)  if a Reagent Agreement Plan is utilized for a Diagnostic Product, [***]%
of the remaining amount, after the deductions in (i) and (ii) above, as an
agreed deduction for Reagent Rental; and then

(iv)  to the extent PCR Technology is included as a functional component of a
Diagnostic Product, one of the following deductions (reflecting the agreed upon
value of the Diagnostic Product attributable to Roche’s PCR Technology from time
to time):

(1)           for Diagnostic Product sales through December 31, 2005, [***]% of
the remaining amount from the sale of such Diagnostic Product;

(2)           for Diagnostic Product sales after December 31, 2005 through
December 31, 2010, [***]% of the remaining amount from the sale of such
Diagnostic Product;

 

 

7

--------------------------------------------------------------------------------


 

(3)           for Diagnostic Product sales after December 31, 2010 through
December 31, 2015, [***]% of the remaining amount from the sale of such
Diagnostic Product; or

(4)           for Diagnostic Product sales after December 31, 2015, [***].

Notwithstanding the foregoing, in the case of internal use by Roche or its
Affiliate of Diagnostic Products in connection with providing diagnostic
services to customers on a commercial basis, Net Sales for such Diagnostic
Products will be (i) if such Diagnostic Product is then sold or furnished to
Third Parties, the then current average Net Sales per such Diagnostic Product so
sold or furnished, and (ii) if not then so sold or furnished, a reasonable Net
Sales amount that would apply between Roche and its arm’s length customers,
taking into account the Net Sales amount of any comparable Diagnostic Products
and all other relevant factors.

(iii)        “New Content” means all new or novel inventions, discoveries or
Improvements relating to, based on or derived from the Content, that are created
after the Effective Date in the furtherance of the Collaboration, whether
developed by Affymetrix or Roche alone, jointly or with a Third Party.

(jjj)        “P450 Collaboration Agreement” shall mean that certain
Collaboration Agreement between Affymetrix and Roche regarding the development,
manufacture and distribution of a diagnostic product relating to cytochrome
P450s exclusively.

(kkk)     “Party” or “party” shall, unless the context requires otherwise, mean
Affymetrix or Roche, as the case may be, and “Parties” or “parties” shall mean
both Affymetrix and Roche.

(lll)        “PCR” means the polymerase chain reaction process and technology
involving the amplification of a nucleic acid sequence and the complement of
that sequence by repeated cycles of oligonucleotide mediated, template directed
synthesis involving the extension of a component primer oligonucleotide by
incorporation of monomeric nucleotide triphosphates whereby the sequence, its
complement and subsequent synthetic copies thereof are repeatedly separated and
used as templates for further cycles of synthesis.

(mmm)  “PCR Technology” shall mean the PCR technologies, methods and
compositions owned by or licensed to Roche, including but not limited to patents
issued through December 31, 2005.

(nnn)    “Person” or “person” shall mean a natural person, corporation,
partnership, limited liability company, trust, joint venture, any governmental
authority or any other entity or organization.

(ooo)    “Pharma Labs” shall mean laboratories located within pharmaceutical or
biotechnology companies utilized by their own researchers to conduct internal
development, clinical research or clinical trials.

(ppp)    “Physical Defects” shall mean defects which Roche reasonably determines
after consultation with Affymetrix, to result from the manufacture or handling
of Arrays by

 

8

--------------------------------------------------------------------------------


 

 

Affymetrix prior to shipment (rather than, for example, design defects relating
to Specifications provided by Roche, or end-user errors in sample preparation or
processing), and to be the cause of impaired hybridization of a sufficient
number of probe pairs to affect the efficacy or quality of probe set data.

 

(qqq)    “Physician Office Lab” shall mean a laboratory to which each of the
following apply:  (i) it is owned and operated by a physician or group of up to
[***] physician(s) or by a practice management organization or financing entity
that makes it available for the use of not more than [***] physicians and
(ii) [***]% or more of the tests performed are upon samples taken from patients
treated by such physician(s).  Laborgemeinschaften and similar laboratories are
not Physician Office Labs, however.

(rrr)       “Project Committee” shall have the meaning specified in Section
III(a) of this Agreement.

(sss)     “Project Plan” means a written agreement that is negotiated, prepared,
agreed to and executed by both parties with respect to any proposed cooperative
activity pursuant to the R&D Agreement, which shall define the terms and
conditions applicable for a specific research and development project,
including, without limitation, schedules of work and annual research plans,
agreed annual budgets, supervision roles for each party, payment obligations and
terms, ownership of IPR’s and Collaboration IP and licensing arrangements
between the parties.

(ttt)       “R&D Agreement” shall mean that certain Research and Development
Collaboration Agreement, dated as of the Effective Date, between Affymetrix and
Roche.

(uuu)    “Reagent Agreement Plan” means a program (whether known as a Reagent
Agreement Plan, Reagent Rental Plan or other successor or similar plan) for the
Sale of one or more Diagnostic Products (without necessary Diagnostic
Instruments therefore) in conjunction with the supply of necessary Diagnostic
Instruments and servicing for a combined price.

(vvv)    “Reagent Rental Expenses” shall mean services which are included in
reagent prices such as Diagnostic Instrument services costs, Diagnostic
Instrument depreciation, finance expense, disposables and rental fees.

(www)  “Receiving Party” shall have the meaning set forth in Section II(b) of
this Agreement.

(xxx)      “Roche” shall have the meaning set forth in the preamble to this
Agreement.

(yyy)    “Roche Customers” shall mean purchasers, excluding Roche and its
Affiliates, of Diagnostic Products sold by Roche or its Affiliates.

(zzz)      “Roche Indemnitees” shall mean Roche and its officers, directors,
employees, agents and representatives and Roche’s Affiliates, their officers,
directors, employees, agents and representatives.

(aaaa)   “Roche Instruments” shall mean Diagnostic Instruments developed and
manufactured by or for Roche and/or its Affiliates.

 

 

9

--------------------------------------------------------------------------------


 

 

(bbbb)  “Roche Technology” shall mean the Roche-provided specifications for
Diagnostic Products and their components, PCR Technology, any other technology
owned or controlled by Roche or its Affiliates relating to nucleic acid
analysis, and any other technology owned or controlled by Roche or its
Affiliates useful for the performance of the Collaboration, [***].

(cccc)   “Roche Trademarks” shall mean the registered and unregistered
trademarks, service marks, trade names, icons, logos, trade dress, and other
indications owned by Roche as may be updated from time to time by Roche without
Affymetrix’ prior consent provided that Roche shall provide written notice to
Affymetrix of any such update.

(dddd)  “Regulatory Approvals” means, for an applicable product or test, with
respect to the United States, regulatory approval of the FDA, or for any other
country or jurisdiction, regulatory approval from any applicable Regulatory
Authority for such other country or jurisdiction.

(eeee)   “Regulatory Authority” means any national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental or quasi-governmental entity, including, without limitation,
the FDA.

(ffff)      “Residuals” shall mean that information and/or technology which is
used incidentally and retained in the unaided memory of those employees of the
Receiving Party who have had rightful access to designated information and
technology of the Disclosing Party in the course of the Collaboration; provided,
however, that “Residuals” shall not include any information or technology which
(i) an employee of the Receiving Party deliberately commits to memory in order
that such information and technology would be classified as “Residuals”
hereunder; (ii) if used, would have a detrimental effect on the Disclosing
Party’s principal business; or (iii) is related to microarray technology.

(gggg)  “Sale” or “sale” means the act of selling, leasing or otherwise placing,
distributing or disposing.  “Sell,” “sell,” “Sold” or “sold” shall have related
meanings.

(hhhh)  “Sales Expenses” shall mean the agreed upon percentage deduction in lieu
of deductions for actual internal expenses of Roche and/or Roche’s Affiliates
for (i) tariffs, duties and taxes imposed upon the production, sale, delivery or
use of a Diagnostic Product and/or Diagnostic Instrument, as applicable
(excluding sales taxes that are separately invoiced to end users’ distributors
or agents), (ii) distribution and other customary expenses, such as freight,
transportation and insurance expenses and (iii) cash discounts, retroactive
price reductions or any credits to end-users on account of settlement of a
complaint.

(iiii)       “Software” shall mean Affymetrix’ instrumentation software, in
object code only, for controlling Affymetrix Instruments.

(jjjj)       “Standstill Agreement” shall mean that certain Standstill
Agreement, dated as of the date hereof, between Affymetrix and Roche.

(kkkk)   “Supply Agreement” shall mean that certain Affymetrix Instrument and
Chip Supply Agreement, dated as of the Effective Date, between Affymetrix and
Roche.

 

10

--------------------------------------------------------------------------------


 

       (llll)         “Technology” shall mean technology relating to
photolithographic arrays of nucleic acids for the detection of nucleic acids,
and any other technology useful for the performance of the Collaboration.

(mmmm)        “Third Party” shall mean a person or entity which is neither a
Party to any Collaboration Agreement nor an Affiliate of a Party to any
Collaboration Agreement.

    (nnnn)      “Trademarks” shall mean the Affymetrix Trademarks and the Roche
Trademarks.

    (oooo)      “United States” or “U.S.” means the United States of America,
its territories and possessions, including the Commonwealth of Puerto Rico.

    (pppp)      “Unserved Territory” shall mean territories where Affymetrix
does not have a direct sales force or distributor of Affymetrix Instruments.

    (qqqq)      “US GAAP” shall mean United States generally accepted accounting
principles as in effect from time to time, consistently applied.

II.            Confidentiality.

 

(a)   Use.  Each Party covenants and agrees that, with respect to the other
Party’s Confidential Information, it shall not (except as permitted by this
Section II or with the prior written consent of the Party who is disclosing, the
“Disclosing Party”): (i) disclose Confidential Information to any person other
than its or its Affiliates employees, counsel, auditors and consultants who, in
each case, have a need to know and have prior to receiving any Confidential
Information signed a nondisclosure agreement, the provisions of which are at
least as restrictive as the provisions of this Section II, or are otherwise
bound by obligations of confidentiality at least as restrictive; (ii) use
Confidential Information in any manner not expressly permitted by the
Collaboration Agreements or (iii) use Confidential Information for the benefit
of anyone but the Disclosing Party or otherwise in pursuit of the
Collaboration.  Each Party shall keep in confidence and prevent the acquisition,
disclosure, use or misappropriation by any person or persons of the other
Party’s Confidential Information, provided, however, that neither Party shall be
liable for disclosure of any such information that is disclosed as permitted by
this Section II or with the prior written consent of the other Party.

(b)   Degree of Care.  The Party to whom Confidential Information is being
disclosed (the “Receiving Party”) shall use the same care to avoid disclosure,
publication or dissemination of Confidential Information as it uses with its own
similar confidential information, provided that the Receiving Party shall use at
least reasonable care.

(c)   Exclusions.  Confidential Information shall not include any information
disclosed to the Receiving Party that it can demonstrate: (i) previously was in
its possession, as shown by its pre-existing records, without violation of any
obligation of confidentiality; (ii) was received from a Third Party without
violation of any obligation of confidentiality; (iii) was publicly known and
made generally available prior to such disclosure; (iv) becomes publicly known
and made generally available, through no action or inaction of the Receiving
Party, after such disclosure; or (v) was independently developed by the
Receiving Party without using Disclosing

11

--------------------------------------------------------------------------------


 

Party’s Confidential Information.

(d)   Legal Processes.  If the Receiving Party is required by law, regulation or
the rules of a national stock exchange to disclose Confidential Information, it
shall give the Disclosing Party timely written notice of such requirement before
disclosing any such information and shall cooperate with the Disclosing Party to
seek a protective order, confidential treatment or other appropriate measures to
limit the extent of disclosure.

(e)   No Warranty. ALL CONFIDENTIAL INFORMATION IS PROVIDED “AS IS”. EACH PARTY
MAKES NO WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING ITS ACCURACY,
COMPLETENESS OR PERFORMANCE.

(f)    Return of Materials.  All documents, software, reagents and other
tangible objects containing or including the Disclosing Party’s Confidential
Information and all copies thereof that are in the Receiving Party’s possession,
shall be and remain the property of the Disclosing Party and shall be, upon the
Disclosing Party’s written request, promptly returned to the Disclosing Party or
destroyed, except for a single copy thereof that may be retained by Receiving
Party’s internal or external legal counsel for the sole purpose of determining
the scope of obligations under the Collaboration Agreements.

(g)   Residuals.  Subject to existing patent and copyright protection and
applicable licenses and unless agreed otherwise in a Project Plan, each party
shall be entitled to use Residuals associated with any Confidential Information
for any purpose whatsoever including use in development, manufacturing,
marketing and maintenance of its products and services.

(h)   No Transfer or License.  Nothing in this Section II is intended to grant
or transfer any right to either Party under any patent, copyright or other
Intellectual Property right of the other Party, nor shall this Section II grant
or transfer to any Party any right in or to the Confidential Information of the
other Party except as expressly set forth herein.

III.                               Management of Relationship.

(a)   Collaboration Managers.  Every project for the development of a Diagnostic
Product or Diagnostic Instrument by the Parties shall have a “Project Committee”
that shall oversee such development.  The members of a particular Project
Committee shall be appointed by the Parties in such number as decided by the
Parties on a project-by-project basis.  In addition, for each project, each
Party will have the right to appoint a “Collaboration Manager” which shall
oversee every Project Committee. The Collaboration Managers will be responsible
for day-to-day communications between the Parties.  Each Party shall appoint its
respective  Collaboration Manager promptly following the Effective Date by
giving the other Party written notice.

(i)    Either Party may change its Collaboration Manager at any time and from
time to time by giving the other Party written notice.

(ii)   The Collaboration Managers will meet every month to discuss the progress
of the development, manufacturing and marketing efforts and, if applicable, to
exchange information.

 

 

12

--------------------------------------------------------------------------------


 

 

(iii)  Collaboration Managers are not authorized to amend, alter or extend the
Collaboration Agreements in any manner.

(b)   Appointment of Executive Representatives.

(i)    Each of Affymetrix and Roche will designate one of its senior executives
of level Vice President or higher to serve as its Executive Representative
(each, an “Executive Representative”) with respect to the business relationship
to be established by the Collaboration Agreements.  The Executive
Representatives are responsible for establishing the high level goals for the
Collaboration and monitoring the activities of the Joint Research Management
Committee.  The Executive Representatives shall meet as needed at any time upon
the reasonable request of either Party.

(ii)   The initial Executive Representatives shall be appointed by each Party
within ten (10) days of the Effective Date.  Either Party may change its
Executive Representative from time to time upon written notice to the other
Party, but the Parties agree to exercise this right with restraint to help
ensure reasonable continuity in management of the relationship.

(c)   Joint Research Management Committee.  The Parties shall establish and
maintain a Joint Research Management Committee (“Joint Research Management
Committee”) in accordance with the R&D Agreement.

(d)   Joint Steering Committee.  The Parties shall establish and maintain a
Joint Market Development Management Committee (“Joint Steering Committee” or
“JSC”) in accordance with the following provisions:

(i)    The Joint Steering Committee shall consist of six members, three members
to be appointed by each of Affymetrix and Roche, with one of the three being
designated each Party’s JSC Marketing Lead (the “JSC Marketing Lead”).  Each
Party may with notice to the other substitute any of its members serving on the
Joint Steering Committee.  The Parties agree to appoint the members within 10
days of the Effective Date.  The Joint Steering Committee shall propose
recommendations to the Parties regarding the Market Development Plan(s).  All
recommendations of the Joint Steering Committee shall be made unanimously.  No
Chairperson shall be appointed and each member of the Joint Steering Committee
shall have only one vote.

(ii)   The Joint Steering Committee shall be responsible for implementing,
managing and reviewing compliance with the Collaboration and shall in
particular: (A) review and propose amendments to the Collaboration Agreements
from time to time in such manner as may be appropriate; (B) monitor progress of
the Market Development Plan(s); (C) report regularly to the Executive
Representatives of the Parties upon the progress of the Market Development
Plan(s); and (D) via each Party’s JSC Marketing Lead, be the initial medium for
transfer of information between the Parties in connection with the Market
Development Plan(s).

(iii)  In the event of any dispute upon any material matter in connection with
the Collaboration Agreements (having used all reasonable endeavors and
negotiated in

 

13

--------------------------------------------------------------------------------


 

 

good faith), any issue in dispute not resolved by the Joint Steering Committee
within a reasonable time should be referred to the Executive Representative of
each Party (which Executive Representative shall not be a member of the Joint
Steering Committee) for resolution.

 

(e)         Review of Reagent Agreement Plan Provisions.

 

(i)    The Parties agree that the current provisions which apply to calculate
the royalties under Section III(c) of the License Agreement in the context of
Reagent Agreement Plan Sales have been developed on the basis of limited
financial data.  In order to apply the royalty provisions and define Net Sales
for the purposes of this Agreement, assumptions as to relative contribution to
the value of products offered through Reagent Agreement Plans have been made. 
In order to refine the application in a fair fashion once more information and
market experience has been obtained in the sale of Diagnostic Products, the
Parties agree to meet and negotiate in good faith to determine the formulas or
amounts to apply in determining royalties on Diagnostic Product Sales within
[***] days of the date [***] years from the date of this Agreement.  The Parties
agree that a purpose of potential revisions to the Agreement will be to properly
recognize the value contributed by Roche in connection with Reagent Agreement
Plans as well as to provide Affymetrix the benefit of its royalties independent
of the business model chosen to sell products and maximize mutual economic
advantage.

(ii)   In order to assist in monitoring the fairness of the terms of the
financial provisions of the Collaboration Agreements, the Parties agree that
they will jointly prepare, with each party providing such information as it has
access to, an annual report solely for their respective internal uses and for
the purposes of this Agreement, covering the prior year including the following
information:

(1)           the [***] to customers of [***] under [***] in such year;

(2)           the [***] for [***] or [***] to Third Parties both under [***] and
[***] during such year;

(3)           information with respect to the [***] or [***] for [***]
comparable to [***] under [***] by Roche or Third Parties or other specifically
identified factors relevant to evaluating the [***] that [***] of [***] under
[***] during such year; and

(4)           a breakdown of the [***] to [***] with an explanation for [***].

IV.           Dispute Resolution.    With the exception of interim equitable
relief, neither Party will institute legal proceedings regarding a bonafide
dispute until it has exercised reasonable good faith efforts to achieve
resolution through the procedures outlined in the Section IV.

 

(a)   Project Disputes.  If for any particular Project, a dispute arises between
the Parties or the Parties disagree on any issue, such dispute shall first be
attempted to be resolved by the Collaboration Managers, if any, or the Joint
Research Management Committee if

 

14

--------------------------------------------------------------------------------


 

 

Collaboration Managers have not yet been appointed.  If such dispute cannot be
resolved by the Collaboration Managers (or the Joint Research Management
Committee, as the case may be) within two weeks, such dispute shall be submitted
to the Executive Representatives of each of the Party for resolution.  If such
dispute cannot be resolved by the Executive Representatives within two weeks
thereafter, such shall be submitted to an Executive Vice President (or person of
equivalent status) of each of the Parties for resolution.  If such dispute
cannot be resolved by the Executive Vice Presidents within two weeks thereafter,
such dispute shall be submitted to the Chief Executive Officers of each of the
Parties for resolution.  Any dispute that remains unresolved by the Chief
Executive Officers, shall be submitted to arbitration as set forth in Section
IV(c) below.

(b)   Joint Steering Committee Disputes.  If a dispute arises between the Joint
Steering Committee members on any issue relating to research and development,
such dispute shall first be attempted to be resolved by the Joint Steering
Committee.  If such dispute cannot be resolved by the Joint Steering Committee
within two weeks, such dispute shall be submitted to the Executive
Representatives of each of the Party for resolution.  If such dispute cannot be
resolved by the Executive Representatives within two weeks thereafter, such
shall be submitted to an Executive Vice President (or person of equivalent
status) of each of the Parties for resolution.  If such dispute cannot be
resolved by the Executive Vice Presidents within two weeks thereafter, such
dispute shall be submitted to the Chief Executive Officers of each of the
Parties for resolution.  Any dispute that remains unresolved by the Chief
Executive Officers, shall be submitted to arbitration as set forth in Section
IV(c) below.

(c)  Mediation.  If a resolution cannot be reached utilizing the foregoing
procedures set forth in Section IV(b) above within 60 days, the Parties agree
that such dispute shall be submitted to non-binding mediation and shall be
submitted to JAMS, or its successor, for mediation, and if the matter is not
resolved through mediation, then it shall be submitted to JAMS, or its
successor, for final and binding arbitration as set forth in Section IV(d)
below. Either Party may commence mediation by providing to JAMS and the other
Party a written request for mediation, setting forth the subject of the dispute
and the relief requested. The Parties will cooperate with JAMS and with one
another in selecting a mediator from JAMS’ panel of neutrals, and in scheduling
the mediation proceedings. The Parties covenant that they will participate in
the mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the Parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the Parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either Party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the Parties so desire. Unless otherwise agreed by
the Parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Section IV(c) may be enforced by any court of
competent jurisdiction.  The Parties will pay their own costs (including,
without limitation, attorneys fees) and expenses in connection with such
mediation.

 

15

--------------------------------------------------------------------------------


 

(d)   Arbitration.  If a resolution cannot be reached utilizing the foregoing
procedures set forth in Section IV(c) above within 60 days of termination of the
mediation, such dispute shall be submitted to binding arbitration for final
settlement (in lieu of litigation) as set forth in Section VI(c) hereof. 
Notwithstanding the foregoing, either Party shall be entitled to proceed in any
manner in order to receive interim equitable relief against the other Party.

V.            Ownership of Diagnostic Products and Instruments.  Unless
otherwise agreed between the Parties and set forth in any Project Plan, and
subject only to the rights and license grants expressly set forth in the
Collaboration Agreements and/or in any Project Plan:

(a)   Existing Technology.  Each Party shall have and retain all right, title
and interest in and to its Existing Technology.  Without limiting the foregoing,
subject only to the express license grants under this Agreement and/or in any
Project Plan, Affymetrix owns and retains all right, title and interest in and
to the Affymetrix Technology existing as of the Effective Date and Roche owns
and retains all right, title and interest in and to the Roche Technology
existing as of the Effective Date.

(b)   Collaboration IP.

(i)    Collaboration IP relating to the manufacture or design of
photolithographic microarrays (other than the Content placed thereon) or of
packaging for photolithographic microarrays or to Instrument Control software
(as opposed to disease-specific software or software which is developed
specifically for a Roche Instrument) for analyzing the results of tests
conducted with photolithographic microarrays shall be owned exclusively by
Affymetrix, irrespective of the inventor or which Party bore the cost of
developing the same.

(ii)   Subject to (i) above, Collaboration IP relating to Roche Diagnostic
Products, Roche Instruments and software for analyzing the results of tests
using Diagnostic Products which is disease-specific or which is developed
specifically for a Roche Instrument, and all data arising from all trials and
usage of Diagnostic Products and all Regulatory Approvals related thereto, shall
be owned exclusively by Roche, and Collaboration IP relating to Affymetrix
Diagnostic Products, Affymetrix Instruments and software for analyzing the
results of tests using such Diagnostic Products which is disease-specific or
which is developed specifically for an Affymetrix Instrument, and all data
arising from all trials and usage of such Diagnostic Products and all Regulatory
Approvals related thereto, shall be owned exclusively by Affymetrix irrespective
of the inventor or which Party bore the cost of developing the same.

(iii)  Subject to (i) and (ii) above, Collaboration IP relating to or based on
the Affymetrix Technology (or other Existing Technology or Intellectual Property
Rights of Affymetrix), including, without limitation, all Improvements thereof
or thereto shall be owned exclusively by Affymetrix, and Collaboration IP
relating to or based on the Roche Technology (or other Existing Technology or
Intellectual Property Rights of Roche), including, without limitation, all
Improvements thereof or thereto shall be owned exclusively by Roche, in each
case regardless of the inventor.

 

 

16

--------------------------------------------------------------------------------


 

 

Accordingly, unless otherwise expressly agreed between the Parties and set forth
in any Project Plan, and subject only to the rights and license grants expressly
set forth in the Collaboration Agreements and/or in any Project Plan, neither
Party nor any of its Affiliates will have any right or license to use, make,
have made, copy, distribute, adapt, prepare derivatives of, display, perform,
Sell, import or sublicense any Diagnostic Product, Roche Instrument or
Affymetrix Instrument so developed by Roche or Affymetrix, as the case may be,
or any data or regulatory approvals related thereto, or authorize or purport to
authorize any Third Party to do any of the foregoing, and/or to the extent
expressly provided in any Collaboration Agreement.  Each Party hereby agrees to
assign and transfer, and hereby assigns and transfers to the other Party, any
and all right, title and interest such Party has or may have, as and from the
date of creation, in and to any Intellectual Property Rights in Intellectual
Property created after the Effective Date in the course of the Collaboration
necessary to effect the allocation of ownership rights set forth in this
Section.  Each Party agrees to cooperate with the other and take all reasonable
additional actions and execute such agreements, instruments and documents as may
be reasonably required to perfect the other’s ownership interest in accordance
herewith including, without limitation, the execution and delivery of necessary
and appropriate instruments of assignment (in recordable form, where appropriate
or when requested).

VI.                                 General.

(a)   Amendment and Waiver.  Except as otherwise expressly provided therein, no
provision of any Collaboration Agreements may be modified, amended, rescinded,
canceled or waived (either generally or in any particular instance and either
retroactively or prospectively) except by a written instrument signed by the
Parties thereto; provided that any unilateral undertaking or waiver by one Party
in favor of the other shall be enforceable if undertaken in a writing signed by
the Party to be charged. The failure of either Party to enforce its rights under
any Collaboration Agreement at any time for any period shall not be construed as
a waiver of such rights.

(b) Governing Law.  This Agreement and the other Collaboration Agreements shall
be governed by and construed under the laws of the State of California without
regard to conflicts of laws provisions thereof that would require the
application of the law of any other jurisdiction, and without regard to the
United Nations Convention on Contracts for the International Sale of Goods. Any
dispute, claim or controversy arising out of or relating to this Agreement or
any other Collaboration Agreement or the breach, termination, enforcement,
interpretation or validity hereof or thereof, including the determination of the
scope or applicability of this Agreement or any other Collaboration Agreement to
arbitrate, shall be determined by final and binding arbitration in San
Francisco, California (except for an action for intereim equitable relief
otherwise permitted under the Collaboration Agreements and/or unless otherwise
agreed by the Parties), before a sole arbitrator, in accordance with the laws of
the State of California for agreements made in and to be performed in that
State. The arbitration shall be administered by JAMS (or its successor) pursuant
to its Comprehensive Arbitration Rules and Procedures; provided, however, if the
Parties mutually elect, the arbitration can be administered by JAMS pursuant to
its Streamlined Arbitration Rules and Procedures instead of its Comprehensive
Arbitration Rules and Procedures.  The arbitrator’s decision shall be reduced to

 

17

--------------------------------------------------------------------------------


 

 

writing, signed by the arbitrator, and mailed to each of the parties and their
legal counsel.  All decisions of the arbitrator shall be final, binding and
conclusive on the parties.  The arbitrator or a court of appropriate
jurisdiction may issue a writ of execution to enforce the arbitrator’s
judgment.  Judgment may be entered upon such a decision in accordance with
applicable law in any court having jurisdiction thereof.  The Parties will pay
their own costs (including, without limitation, attorneys fees) and expenses in
connection with such arbitration.  Notwithstanding the foregoing, the Parties
acknowledge that each Party’s performance under this Agreement and each of the
other Collaboration Agreements is unique and may not be easily or readily
performed by another party and hereby agree that specific performance may be
considered by the arbitrator as a resolution to any dispute.

 

(c)   Remedies.  The rights and remedies of a party set forth herein with
respect to failure of the other to comply with the terms of this Agreement
(including, without limitation, rights of full termination of this Agreement)
shall be finally settled exclusively by binding arbitration as set forth in
Section VI(b).  Notwithstanding the foregoing, either party shall be entitled to
proceed in any manner in order to receive interim equitable relief against the
other party.

(d)   Headings.  Headings and captions in each of the Collaboration Agreements
are for convenience only and are not to be used in the interpretation of the
Collaboration Agreements.

(e)   Notices.  All notices and requests required or authorized hereunder except
as otherwise set forth therein in the Collaboration Agreements, shall be given
in written form either by facsimile, personal delivery to the Party to whom
notice is given, or by certified mail, postage prepaid, return receipt
requested.  Separate notice is specifically provided in Section VII(a) of the
Supply Agreement.  Notice given by facsimile shall be deemed delivered as of the
date of the facsimile confirmation, provided such facsimile is confirmed in
writing, mailed or personally delivered promptly thereafter.  The date upon
which any other notice is delivered, or if the notice is given by certified
mail, the date five days after it is deposited in the U.S. mails, shall be
deemed to be the date of such notice, irrespective of the date appearing
therein.  In addition, the address of the Parties may be changed by notice given
in accordance with this Section.

Affymetrix:

 

Affymetrix, Inc.

 

 

3380 Central Expressway

 

 

Santa Clara, California 95051

 

 

Attention:

General Counsel

 

 

Telephone:

(408) 731-5151

 

 

Facsimile:

(408) 731-5394

 

 

 

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

 

 

Five Palo Alto Square

 

 

3000 El Camino Real

 

 

Palo Alto, California 94306

 

 

Attention:

Douglas A. Tanner, Esq.

 

 

Telephone:

(650) 739-7000

 

 

Facsimile:

(650) 739-7100

 

 

18

--------------------------------------------------------------------------------


 

Roche:

 

F. Hoffmann-La Roche, Ltd.

 

 

Grenzacherstrasse 124

 

 

CH-4070 Basel

 

 

Switzerland

 

 

Attention:

Head, Diagnostic Division

 

 

Telephone:

+41 (61) 688-7100

 

 

Facsimile:

+41 (61) 691-9757

 

 

 

 

With a copy to:

 

Roche Molecular Systems

 

 

4300 Hacienda Drive

 

 

Pleasanton, California 94588

 

 

Attention:

General Counsel

 

 

Telephone:

(925) 730-8030

 

 

Facsimile:

(510) 814-2956

 

 

 

 

 

(f)    Entire Agreement.  Each of the Collaboration Agreements constitutes and
expresses the final, complete and exclusive agreement and understanding between
the Parties with respect to its subject matter and supersedes all previous and
contemporaneous communications, representations or agreements, whether written
or oral, with respect to the subject matter thereof.

(g)   Severability.  If any term or provision of any of the Collaboration
Agreements is found to be invalid under any applicable statute or rule of law,
then that provision notwithstanding, such Collaboration Agreement shall remain
in full force and effect and such provision shall be deleted unless such a
deletion would frustrate the intent of the Parties with respect to any material
aspect of the relationship established thereby, in which case, such
Collaboration Agreement and the licenses and rights granted thereunder shall be
deemed amended in such a manner as to most closely approximate the original
intention of the Parties while remaining valid under such applicable statute or
rule of law.

(h)   Relationship of Parties.  The relationship between or among the Parties
and any of their Affiliates created by the Collaboration Agreements,
individually and as a whole, is that of independent contractors and no other
relationship is intended, including a partnership, franchise, joint venture or
(except as specifically set forth in the Agency Agreement) agency. Each Party
hereby waives the benefit of any state or federal statutes dealing with the
establishment and regulation of franchises.

(i)    Assignment.  The Collaboration Agreements and the rights thereunder are
not transferable or assignable without the prior written consent of the Parties
thereto, and any such attempted assignment or transfer shall be void and without
effect, except for rights to payment and except to a person or entity who
acquires, in the case of Affymetrix, all or substantially all of Affymetrix’
assets or business, or, in the case of Roche, all or substantially all the
assets or business of the diagnostic business units, worldwide, of F.
Hoffmann-La Roche Ltd. and its Affiliates, taken as a whole, in each case
whether by sale, merger or otherwise.

(j)    Publicity and Press Releases.  The Parties will cooperate in good faith
in the preparation of all joint press releases (if any) in connection with the
relationship established

19

--------------------------------------------------------------------------------


 

under the Collaboration Agreements. The content, form and timing of all joint
press releases must be acceptable to each Party.  Each Party shall be
responsible for the preparation, content, form and timing of its own unilateral
press releases; provided, that such Party shall: (i) submit the proposed release
to the other for review in a manner timely to the anticipated release date for
the press release; and (ii) consider, in good faith, suggestions regarding
additions, deletions and/or changes made by the other Party.  The Parties may
jointly create a briefing document including appropriate responses to press
inquiries regarding the Collaboration Agreements and the relationship formed
hereunder, to be distributed as a guide to appropriate executives of the
Parties.  To the extent any proposed disclosure under this Section VI(j)
includes financial information or data identified to the Collaboration
Agreements, such disclosure shall be treated as Confidential Information
pursuant to Section II(d).

(k)   Force Majeure.  If the performance of any obligation under any
Collaboration Agreement is prevented, restricted or interfered with by any
reason of fire, flood, earthquake, explosion or other casualty or accident,
strikes or labor dispute, inability to procure or obtain delivery of parts,
supplies or power, war,  terrorism or other violence, any law, order,
proclamation, regulation, ordinance, demand or requirement of any governmental
agency, the Party so affected, upon giving prompt notice to the other Party,
shall be excused from such performance to the extent of such prevention;
provided, however, that the Party so affected shall resume performance hereunder
with dispatch whenever such causes are removed and shall reasonably cooperate
with the other Party to cause any such cause to be removed.

(l)    Performance by Affiliates.  To the extent that any term or provision of
the Collaboration Agreements contemplates, permits or requires performance by
any Affiliate of a Party, such Party shall cause each such Affiliate to perform
each and every obligation of such Party under such Collaboration Agreement in
accordance with the terms and conditions hereof.  Further, it is expressly
understood that a Party may from time to time perform some or all of its
obligations hereunder through one or more of its Affiliates, and such Affiliates
are and shall be intended Third Party beneficiaries of this Agreement.

(m)  Consents.  Each Party will use its reasonable efforts to obtain any
regulatory consents or Third Party approvals required for the performance of any
and all of its obligations hereunder.

(n)   Basis of Bargain.  EACH PARTY RECOGNIZES AND AGREES THAT THE WARRANTY
DISCLAIMERS AND REMEDY LIMITATIONS IN THE COLLABORATION AGREEMENTS ARE MATERIAL
BARGAINED FOR BASES OF SUCH AGREEMENT AND THAT THEY HAVE BEEN TAKEN INTO ACCOUNT
AND REFLECTED IN DETERMINING THE CONSIDERATION TO BE GIVEN BY EACH PARTY UNDER
SUCH COLLABORATION AGREEMENT AND IN THE DECISION BY EACH PARTY TO ENTER INTO
SUCH COLLABORATION AGREEMENT.

(o)   Counterparts.  Each of the Collaboration Agreements may be executed in
counterpart signatures, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

AFFYMETRIX:

ROCHE:

 

 

Affymetrix, Inc.

F. Hoffmann-La Roche Ltd.

 

 

By:

/s/ Barbara A. Caulfield

 

By:

/s/ Heino von Prondzynski

 

 

Name:

Barbara A. Caulfield

 

 

Name: Heino von Prondzynski

 

 

Title:

Executive Vice President and General

 

 

Title: Head, Diagnostic Division

 

 

 

Counsel

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory F. Heath 

 

 

 

Name: Gregory F. Heath

 

 

Title: Head, Business Development and Licensing

 

 

 

 

--------------------------------------------------------------------------------

